Dismiss and Opinion Filed December 16, 2022




                                        In the
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00551-CV

                        KENYA BAGLEY, Appellant
                                 V.
                   PA MANUFACTURERS INS. CO., Appellee

                On Appeal from the 134th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-21-09785

                         MEMORANDUM OPINION
           Before Chief Justice Burns, Justice Carlyle, and Justice Garcia
                             Opinion by Justice Carlyle
      Appellant’s brief in this case is overdue. After appellant failed to timely file a

brief, we directed appellant by postcard dated November 8, 2022 to file the brief

within ten days and cautioned appellant that failure to do so would result in the

dismissal of this appeal without further notice. See TEX. R. APP. P. 38.8(a)(1). To

date, appellant has not filed a brief or otherwise corresponded with the Court

regarding the status of this appeal.
     Accordingly, we dismiss this appeal. See id.; 42.3(b), (c).




                                          /Cory L. Carlyle/
220551f.p05                               CORY L. CARLYLE
                                          JUSTICE




                                       –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

KENYA BAGLEY, Appellant                      On Appeal from the 134th Judicial
                                             District Court, Dallas County, Texas
No. 05-22-00551-CV          V.               Trial Court Cause No. DC-21-09785.
                                             Opinion delivered by Justice Carlyle.
PA MANUFACTURERS INS. CO.,                   Chief Justice Burns and Justice
Appellee                                     Garcia participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.


Judgment entered this 16th day of December, 2022.




                                       –3–